Citation Nr: 1442353	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-41 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss, to include as secondary to Meniere's disease.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for residuals of a head injury, and if so, whether service connection for residuals of a head injury, to include bilateral hearing loss, tinnitus, nystagmus, blepharospasm, Meniere's disease and headaches, is warranted.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2010 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in St Louis, Missouri.  

In March 2014, the Board reopened the claim for service connection for residuals of a head injury, and if so, whether service connection for residuals of a head injury, to include bilateral hearing loss, tinnitus, nystagmus, blepharospasm, Meniere's disease and headaches, is warranted; and remanded the remaining issues on appeal for further development, to include scheduling the Veteran for VA examinations, obtaining service, VA and private records, and providing notice to the Veteran of the information necessary to substantiate his claims.

Given the Veteran's appellate assertions, the issues on appeal are as listed on the title page.  The Veteran avers that his tinnitus and hearing loss are either related to in-service acoustic trauma or are residuals of an in-service head injury.  Moreover, the evidence suggests that the Veteran's hearing loss is secondary to Meniere's disease.  Thus, the Board has listed the Veteran's hearing loss and tinnitus claims singularly and in combination to insure that every contention is addressed.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The March 2014 Board remand directives requested that the AOJ schedule the Veteran for VA examinations, including audiological and neurological.  Although examinations were scheduled in April 2014, these examinations are found to be inadequate insofar as the examiners' findings are internally inconsistent and factually inaccurate.  In this regard, during the VA audiology examination, the examiner determined that the Veteran's bilateral hearing loss was due to Meniere's disease, but in the April 2014 VA traumatic brain injury (TBI) examination report, the examiner found that there was no Meniere's disease, while the record clearly shows diagnosis of and treatment for Meniere's disease.  Also, the Veteran has been diagnosed with physiological end point nystagmus, blepharospasm, and episodic non-specific headaches (see July 2012 VA cranial nerves examination report); bilateral hearing loss and tinnitus (see January 2010 VA audiology examination report), but the examiner did not address these findings in the examination report.  In light of the above, the Board finds that there is good cause for obtaining VA addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A more detailed and involved review of the record, and more substantial explanations for the medical opinions offered must be obtained.  See Parks v. Shinseki, 786 F 3d 581, 585 (Fed. Cir. 2013), Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Moreover, the issue of entitlement to service connection for bilateral hearing loss is inextricably intertwined with the issue of entitlement to service connection for residuals of a head injury, and if so, whether service connection for residuals of a head injury, to include bilateral hearing loss, tinnitus, nystagmus, blepharospasm, Meniere's disease and headaches, is warranted.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran has argued, and the medical evidence indicates, that the bilateral hearing loss is secondary to Meniere's disease.  

Finally, the Board finds the April 2014 VA audiology examination report to be inadequate with respect to the claim for service connection for tinnitus, insofar as the examiner failed to consider the Veteran's earlier reports of complaints of tinnitus during the course of the appeal, such as during the January 2010 VA audiology examination.  Also, the Veteran is competent to testify as to the onset and frequency of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, an addendum opinion must be obtained that considers the Veteran's lay statements.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the April 2014 TBI examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire electronic claims file (including records contained in Virtual VA and VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a) If new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A January 1969 service treatment record noting a contusion to the left parotid area.  

ii) The reports of the January 2010, July 2012, and April 2014 VA examinations.  

iii) The Veteran's and his representative's arguments, especially as discussed in the September 2014 Informal Hearing Presentation. 

c) The examiner must provide opinions as to the following: 

i) Determine whether the Veteran has a TBI.  

ii) If the Veteran has a TBI, determine the date of onset and etiology of the Veteran's bilateral hearing loss, tinnitus, nystagmus, blepharospasm, Meniere's disease and headaches.  For each of these conditions, opine as to whether it is at least as likely as not (50 percent or greater probability) that any of these conditions are residuals of a TBI sustained in service.  

d) The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiners must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

2. Return the Veteran's claims file to the examiner who conducted the April 2014 hearing loss and tinnitus examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire electronic claims file (including records contained in Virtual VA and VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a) If new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiners must so state, with a complete explanation in support of such a finding.  

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The reports of the January 2010, July 2012, and April 2014 VA examinations.  

ii) The Veteran's and his representative's arguments, especially as discussed in the September 2014 Informal Hearing Presentation. 

c) In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  The examiner must accept the Veteran's assertion that he experiences tinnitus as credible.  

d) The examiner must provide an opinion as to the following: 

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus began during active service or are related to any incident of service (including the January 1969 head injury and noise exposure); or, with regard to sensorineural hearing loss, began within one year of discharge from active service.   
	
In formulating the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus was/were caused by noise exposure in-service as opposed to some other cause.  Delayed-onset tinnitus must also be considered.  

ii) IF AND ONLY IF the Veteran is diagnosed with Meniere's disease that is found to be related to an incident of his military service, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is proximately due to or the result of his Meniere's disease, and/or whether it is at least as likely as not that bilateral hearing loss was aggravated beyond its natural progression by Meniere's disease.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



